DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 09/07/2022; claim(s) 1- 20 is/are pending; claim(s) 1, 8, & 15 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The received amendment to the specification and drawings are reviewed by the Office and deemed acceptable. Therefore, outstanding objections (see, last Office action dated 06/09/2022, pages 2- 4) thereto are withdrawn.
	In view of the received amendment to the independent claims, the outstanding 112(b) based rejection is rendered moot, and therefore withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, newly discovered US Patent: 11080613 B1 to Camara et al. is relied for the argued/amended feature in combination with prior cited O’Neill as set forth below in new ground of art rejection.
Claim Rejections - 35 USC § 103
Claim(s) 1- 4, 6- 11, 13- 18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Neill et al. [O'Neill] (US 20120330465 A1, reference of the record) in view of Camara et al. [Camara] (US 11080613 B1, filing date: 2016-04-29).

Regarding claim 1, O’Neill teaches a computer-implemented method for identifying faults within a HVAC system, the computer-implemented method comprising: ([0051, 0071])
retrieving, by a one or more computer processors [“controller, such as an HVAC controller 51 (See FIG. 7), may be provided for performing one or more steps of the method 20”], one or more parameters associated with a zone and creating, by the one or more computer processors, a first thermodynamic model [“thermodynamic model 25”/Kalman filter] for the zone based on the one or more parameters ([0022-0024, 0048], Figs. 4- 5); 
retrieving, by the one or more computer processors, a plurality of sensor data [“determining a measured parameter from the zone”, “real time data is provided by various sensors, such as temperature sensors”, e.g., “measured air temperature from the zone”] associated with a plurality of sensors from an HVAC system associated with the zone ([0007, 0021, 0048]);
calculating [“estimate”], by the one or more computer processors, model data [estimated unknown parameters] representing a first portion [e.g., portion of the HVAC system that cannot be measured are estimated. Thus, the estimated data can represent first portion of the sensor data of the HVAC system] of the plurality of sensor data based on executing the first thermodynamic model with a second portion [actually measured real time data, e.g., ‘measured air temperature from the zone.”] of the plurality of sensor data ([0048- 0049, 0069], Fig. 1& Fig. 8, S66/68); 

The estimated load profile 29 may indicate load anomalies, such as an unexpectedly large load during a period of the day when such a load would not normally be encountered”] based on an identity [model data or estimated parameters] based on an identity of the first portion of the plurality of sensor data and notifying, by the one or more computer processors, one or more users based on the identified one or more faults ([0019, 0050]).
O’Neill teaches all elements of the claim except features shown with strikethrough emphasis. Put differently, while O’Neill’s teaching also focuses on trying to determine whether an alarm condition is true or false (false positive alarm, see ¶70), it still does not teach about checking for whether the model itself is outdated/detached or not before it is being used to identify one or more faults with the HVAC system. In summary, O’Neill does not teach:
(i) determining, by the one or more computer processors, if the model data is equal to a predetermined fault threshold, wherein the predetermined fault threshold is set to "NO" and 
(ii) checking that model is not faulty/outdated (i.e., responsive to the model data does not equal to the predetermined fault threshold) before using it to identify one or more faults based on sensor data.
Camera is directed to not only performing on-line monitoring of a process/plant control to quickly identify faults (instrument failure or equipment malfunction) by utilizing one or more models, but also performing “continuous monitoring of model performance” used for prediction or generate model data (Col. 4, lines 5- 55). Specifically, Camera teaches a method for identifying faults within a monitored system, the method comprising:
retrieving, by a one or more computer processors, one or more parameters associated with a zone [“industrial plant”]; creating, by the one or more computer processors, a first one or more prediction models 105 are created during a training period 110” and “the creation of the models 530”, analogous to O’Neill’s model 25 or Kalman filter] for the zone based on the one or more parameters; and retrieving, by the one or more computer processors, a plurality of sensor data [“measured time sensor data 125”] associated with a plurality of sensors from 
	calculating, by the one or more computer processors, model data  [“values predicted using the one or more prediction models”, analogous to “estimated parameters” of O’Neill in fig. 1/7] representing a first portion of the plurality of sensor data (Col. 5, lines 18-20);
	determining [checking for the “a detachment” or “outdated” model or “anomalies” between the “measured values 125” and “predicted values” wherein “If a detachment occurs between the measured values 125 and predicted values during a fault detection phase 140, alarms 160 are optionally triggered for fault diagnosis”], by the one or more computer processors, if the model data is equal to a predetermined fault threshold, wherein the predetermined fault threshold is set to 1"NO" [model not being current or is outdated that requires updating or building of new model] (Fig. 4, Col. 3, lines 7- 12, Col. 9, lines 1- 62);
	responsive to the model does not equal [“A test is performed during step
420 as part of a phase I detection 425 to determine if there has been a model detachment … determined during step 420 that a model detachment has not occurred, then program control returns to step 420 to continue monitoring the time series data”. Hence, the model is used for monitoring and fault identification only if the model is deemed non-detached or non-outdated; otherwise it will be replaced/updated] to the predetermined fault threshold, identifying [“continue monitoring the time series data” and “once the prediction model is obtained, these contribution terms can be used in the fault diagnosis method,” by using the non-detached/outdated model as part of the monitoring], by the one or more computer processors, one or more faults based on an identity of the first portion of the plurality of sensor data (Col. 9, lines 1- 5, Col.8, lines 56- 60, Fig. 4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Camera and O’Neill because they both are related to performing fault identification using created model for a monitored system/zone and (2) modify the system of O’Neill to determine whether the model data (output from its model) equal to “NO” threshold and make sure the model data does not equals the “NO” threshold before using it for fault identification and notifying the user as in Camera. Doing so properly identifying of different types of faults and notifying of them in the system of O’Neill can be further improved by avoid generated model/predicted data from the outdated/faulty model (Camera, Col. 1, lines 43- 48, Col. 4, lines 20- 25). Furthermore, doing so generating of too many irrelevant false alarms can be minimized (O’Neill, [0070] & Col. 4, lines 37-45).

	Regarding claim 2, O’Neill in view of Camera further teaches the computer-implemented method of claim 1, further comprising: calculating, by the one or more computer processors, an HVAC setting based on the first thermodynamic model and the second portion of the plurality of sensor data (O’Neill, [0024-00028]); and 
	dynamically adjusting [“dynamic operation” of the HVAC in combination based on changed situation after evaluating the “load anomalies” by the operators], by the one or more computer processors, the HVAC setting on the HVAC system based on the calculated HVAC setting (O’Neill, [0049-0050] & Camera Col. 12, lines 35 - 45).

	Regarding claim 3, O’Neill in view of Camera further teaches the computer-implemented method of claim 1, wherein creating the first thermodynamic model for the zone based on the one or more parameters, further comprising: 
	determining, by the one or more computer processors, a set point based on the one or more parameters, wherein the one or more parameters further comprises, dimension, insulation property, number of windows and number of walls of the zone, and calculating, by the one or more computer processors, the first thermodynamic model of the zone based on the set point (O’Neill, [0024, 0039, 0048], fig. 3, Camera, Col. 1, lines 28- 35).

	Regarding claim 4, O’Neill in view of Camera further teaches the computer-implemented method of claim 3, wherein the calculating model data representing a first portion of the plurality of sensor data based on executing the ideal first thermodynamic model with a second portion of the plurality of sensor data, further comprising: 
	determining, by the one or more computer processors, of a deviation [deference in estimated data from model vs measured real data] from the set point of the model data against the ideal first thermodynamic model based on the plurality of sensor data and responsive to the deviation, assigning [determining whether the model is outdated/detached or not. If the model is detached is concluded, returning back to S420, otherwise transitioning to S430 and finally back to 410 for another update from step 420] , by the one or more computer processors, a binary rating of "NO" to a result of the model data (O’Neill, [005, 0019], Camera, Fig. 4 & associated text).

	Regarding claim 6, O’Neill in view of Camera further teaches the computer-implemented method of claim 1, wherein identifying one or more faults [“estimated load profile 29 may also be used in a building energy diagnostics tool or program to determine faults or alarm conditions”], based on an identity of the first portion of the plurality of sensor data, further comprising: 
	determining, by the one or more computer processors, if the one or more fault] is a minor fault or a major fault and responsive, by the one or more computer processors, to determining [“unexpectedly large load…load anomaly may be used to generate an alarm”] that the fault is a major fault, locating [“alarm to check for localized faults, such as envelope leaks or light usage”] a corresponding HVAC device to the plurality of sensor data (O’Neill, [0049-0050] & Camera, Col. 4, lines 46-50, Col. 8, lines 55- 60, Col. 13 lines 14- 20).

	Regarding claim 7, O’Neill in view of Camera further teaches the computer-implemented method of claim 6, wherein notifying one or more users based on the identified one or more faults further comprising: 
	sending, by the one or more computer processors, a notification to one or more users with a list of corresponding HVAC device to the plurality of sensors (O’Neill, [0050], Camera, Col. 8, lines 55- 60, Col. 13 lines 14- 20).

	Regarding claims 8- 11 & 13- 14, O’Neill in view of Camera teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1- 4 & 6- 7 respectively.
Regarding claims 15- 18 & 20, O’Neill in view of Camera teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1- 4 & 7 respectively.
Allowable Subject Matter
Claims 5, 12, & 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Arazi (US 10467327 B1) teaches determining, by the one or more computer processors, if a received data is a deviation [“location information is inconsistent with the location of the event or the timestamp indicates an unacceptable”] and responsive to the deviation, assigning, by the one or more computer processors, a binary rating of "NO" to a result of the received data (“the general news reliability rating may be one or more of the following: a binary reliability rating (e.g. two ratings, reliable or unreliable)”, Col. 6, lines 1- 10, Col. 117, lines 24- 50).
Contacts
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to applicant’s specification, para. 0038 for BRI of the term “No” and comparing the model/predicted data with threshold. Hence, Camera’s “model” being detached/outdated corresponds to comparing with “no” threshold as claimed under BRI based on “implicit disclosure” as can be understood by PHOSITA, see MPEP 2144.01.